Third District Court of Appeal
                               State of Florida

                          Opinion filed May 5, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-579
              Lower Tribunal Nos. F90-16074, F90-14863B,
                F90-14855A, F90-14859A, F90-14853A
                          ________________


                            Jerome Mackey,
                                 Petitioner,

                                     vs.

                       Mark S. Inch, etc., et al.,
                               Respondents.



     A Case of Original Jurisdiction – Habeas Corpus.

     Jerome Mackey, in proper person.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for respondent The State of Florida.


Before HENDON, LOBREE, and BOKOR, JJ.

     HENDON, J.
      Jerome Mackey petitions for a Writ of Habeas Corpus. We deny the

petition.

      Mackey was convicted in 1990 for multiple armed offenses. He has

since filed numerous unsuccessful postconviction motions attacking his

habitual offender sentences, among other issues. His last Rule 3.800

petition raising the same issue was denied in September 2019, from which

order he did not appeal. The instant postconviction petition, styled as a

habeas petition, is successive and without merit.     Even if we were to

address the petition on the merits, it would be denied as the ground raised

is refuted by the record.

      Petition denied.




                                    2